NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-3060-20

TRENTON RENEWABLE
POWER, LLC,

        Plaintiff,1                          APPROVED FOR PUBLICATION
                                                   January 24, 2022
v.
                                                APPELLATE DIVISION

DENALI WATER
SOLUTIONS, LLC,

     Defendant-Respondent.
__________________________

SYMBIONT SCIENCE,
ENGINEERING AND
CONSTRUCTION, INC.,

     Appellant.
__________________________

              Argued November 29, 2021 – Decided January 24, 2022

              Before Judges Messano, Accurso, and Enright.

              On appeal from an interlocutory order of the Superior
              Court of New Jersey, Chancery Division, Mercer
              County, Docket No. C-000049-20.




1
     Trenton Renewable Power, LLC is not a party to the appeal.
             Daniel J. Cohen argued the cause for appellant
             (Newman, Simpson & Cohen, LLP, attorneys; Daniel
             J. Cohen and Daniel C. Stark, on the briefs).

             Jeffrey M. Pollock argued the cause for respondent
             (Fox Rothschild, LLP, attorneys; Jeffrey M. Pollock
             and Steven J. Link, of counsel and on the brief;
             Dominique J. Carroll, on the brief).

       The opinion of the court was delivered by

MESSANO, P.J.A.D.

       Plaintiff Trenton Renewable Power, LLC owns and operates an

anaerobic biodigester facility in Trenton (the Trenton Facility). Plaintiff or its

predecessors    contracted   with   non-party    appellant,   Symbiont      Science,

Engineering and Construction, LLC (Symbiont), an engineering, design and

construction firm in Milwaukee, Wisconsin, to design and build out the

facility.   Defendant Denali Water Solutions, LLC (Denali) contracted with

plaintiff to supply organic waste for processing at the Trenton Facility.

       Disagreements arose between plaintiff and Denali, and, in March 2020,

Denali cited the contract's force majeure provision, claiming the Covid-19

pandemic made it impossible for it to perform as required by the agreement.

Denali also alleged the Trenton Facility could not process all categories and

quantities of waste Denali was required to deliver under the contract because

of fundamental design flaws and inadequate equipment and technology at the

plant. Unable to resolve the dispute, plaintiff filed suit.

                                                                             A-3060-20
                                         2
      The judge denied plaintiff a temporary restraining order, and, before the

date set for a hearing on a preliminary injunction, plaintiff eliminated its

request for injunctive relief in its July 2020 amended complaint.        Denali

answered and served plaintiff, Symbiont and other non-parties, Renew Energy

A/S LLC (Renew), DSM Environmental Services, Inc. (DSM), and Leidos

Engineering & Sciences, Inc. (Leidos), with subpoenas ad testificandum and

duces tecum. When plaintiff and most of the non-parties failed to comply,

Denali filed a motion to compel.2

      Plaintiff, Symbiont, and other non-parties filed cross-motions to quash

the subpoena or, alternatively, for a protective order limiting the scope of the

request.3 Symbiont asserted compliance would be unduly burdensome, and it

also sought to shift the costs of compliance to Denali. The judge entered an

order on February 1, 2021, granting Denali's motion to compel and denying the

cross-motions to quash. Symbiont moved for reconsideration, which the judge

denied, and he subsequently denied Symbiont's motion for a stay pending

appeal.

2
  In a footnote in its brief, Denali states that DSM did not file opposition to
Denali's motion to compel and produced the requested discovery.
3
  Symbiont's counsel represented all the non-parties before the motion judge,
but only Symbiont moved for leave to appeal. As appropriate, we limit our
discussion to Symbiont's arguments.



                                                                         A-3060-20
                                       3
         We granted Symbiont's motion for leave to appeal and temporarily

stayed the discovery order for forty-five days to permit the parties to

participate in a conference through the Civil Appeals Settlement Program; the

conference was unsuccessful. In the interim, pursuant to Rule 4:41-1, the

judge appointed a special discovery master because of the extraordinary

volume of discovery-related issues that arose. The order limited the master's

authority to resolving discovery disputes between the parties. On September

7, 2021, we entered an order staying further discovery as to Symbiont and

accelerated its appeal from the motion judge's February 1 and April 22, 2021

orders.

                                        I.

         The record further reveals the judge entered a case management order on

September 3, 2020. As expected, the order set forth deadlines for various

discovery, with all "fact discovery" to be completed by April 30, 2021. The

order did not explicitly mention discovery from non-parties, and it prohibited

the filing of any "discovery-related motions" unless first discussed with the

court.     One week later, on September 10, Denali served its subpoena on

Symbiont.

         The subpoena demanded Symbiont provide for deposition a corporate

designee with knowledge of seventeen "topics," including:         the terms of



                                                                         A-3060-20
                                         4
Symbiont's agreement with plaintiff, "including the drafting, revision, and

execution of the agreement"; "[t]he calculation of Symbiont's guaranteed

maximum price to complete the construction to retrofit the Trenton Facility";

and "[a]ll communications with [plaintiff c]oncerning the construction and

design" of the facility, "including but not limited to, the construction cost,

construction schedule, and design modifications." Attached to the subpoena

was a document demand, encompassing thirteen categories, including:             all

communications between Symbiont and plaintiff regarding Symbiont's efforts

to be selected for the project, including "all proposals submitted, all interviews

given, all pitches made, and the basis for calculating the guaranteed maximum

price"; construction documents for the facility, including any modifications;

and documentation of disputes between plaintiff and Symbiont; documents and

communications between Symbiont and plaintiff's lenders, and between

Symbiont and Renew, DSM and Leidos.

      Emails in the record document the dialogue between Symbiont's counsel

and Denali's counsel after service of the subpoena. In a November 25, 2020

email, Symbiont's counsel provided a list of fifty-five "custodians who worked

on the [p]roject," and designated eleven who were "key personnel."             He

suggested the parties confer to "identify the custodians whose records [Denali]

would like [Symbiont] to initially search," and to otherwise agree on a



                                                                           A-3060-20
                                        5
reduction in the scope of the demand. Counsel suggested Denali would bear

the costs of compliance if the scope of the discovery demand was not reduced.

Denali's counsel responded five days later, stating it was "not prepared to limit

[its] requests to certain custodians or search terms." As threatened in the

email, Denali filed its motion to compel on December 18.

      In its cross-motion to quash the subpoena or for a protective order,

Symbiont's counsel, and its in-house general counsel, certified that Symbiont

had preliminarily identified four "computer drives" in its electronic filing

system that included some information on the Trenton project; those cont ained

40,000 files and approximately 136 gigabytes of data. This did not include the

emails of Symbiont's 100 workers, most of whom "had some involvement

with" the Trenton project, because the emails were stored elsewhere in the

system. Symbiont searched only the emails of the key personnel it had earlier

identified and found 30,999 potentially responsive emails. Counsel certified

that an outside vendor estimated the cost of processing the data would be

$10,000, plus an additional $5330 per month in storage fees.            Counsel

requested the court quash the subpoena or otherwise limit its scope.

      The judge considered oral argument on the motion and entered an order

on February 1, 2021, granting Denali's motion and denying all cross-motions.

In a written statement of reasons that accompanied the order, the judge first



                                                                          A-3060-20
                                       6
rejected plaintiff's contentions that the records demanded by Denali were only

"marginally relevant," noting "[t]he breadth of the complaint and the damages

asserted against [d]efendant involve a broad array of technical, operational,

and financial aspects of the facility's operation."        He concluded Denali

"established a substantial showing that the records are relevant and material to

its defenses," and the "expansive protective order in place adequately

addresses [plaintiff's] concerns about confidentiality."

      The judge did not find that Denali's demands of Symbiont were

"overbroad or unduly burdensome . . . [as] the requests [we]re tailored to those

aspects of [Symbiont's] involvement with [p]laintiff or the Trenton Facility

most relevant to the dispute between [the parties]." The judge noted "[t]he

comprehensive and permissive clawback provision minimize[d] many of

[Symbiont's] concerns" regarding the burdensome nature of the discovery

demand.4    Based on Symbiont's certifications, the judge found it "already

[made] significant efforts to identify custodians and responsive documents . . .




4
   See Zubulake v. UBS Warburg LLC, 216 F.R.D. 280, 290 (S.D.N.Y. 2003)
("[M]any parties to document-intensive litigation enter into so-called 'claw-
back' agreements that allow the parties to forego privilege review altogether in
favor of an agreement to return inadvertently produced privileged
documents.").



                                                                         A-3060-20
                                        7
and suggest[s] that [Symbiont has] already incurred the most significant costs

associated with their production."

      Symbiont and plaintiff moved for reconsideration. Symbiont's counsel's

certification included email messages demonstrating the clawback provision

was not fully negotiated at the time of the court's order. Symbiont's corporate

counsel certified the clawback provision would "not minimize the 'vast

majority of . . . extraordinary costs and burdens that w[ould] accompany

compliance'" because Symbiont had not yet reviewed the 5.6 million pages of

documents and emails to consider assertions of privilege or confidentiality.

      The judge denied the reconsideration motions. In a written statement of

reasons supporting the order, he first addressed and rejected plaintiff's

arguments. The judge then said he already considered Symbiont's arguments

regarding the burdensome nature of the demand, and "concluded . . . those

burdens were not undue given the relevance and materiality of the records

sought, Symbiont's steps already undertaken to identify records custodians,

and the acknowledgement . . . that [counsel] were discussing a clawback

provision, which" the court had since entered.

                                      II.

      Before us, Symbiont renews the arguments it raised before the motion

judge, contending it will incur unreasonable burdens and costs in providing the



                                                                         A-3060-20
                                       8
electronically stored information (ESI) demanded by Denali, and the same

information is accessible from other sources, including plaintiff. Symbiont

notes the clawback provision fails to address the costs Symbiont will incur in

providing the ESI, and, alternatively, Symbiont argues Denali should bear the

costs of production. Having considered these arguments in light of the record

and applicable legal principles, we reverse.

      "Generally, we accord substantial deference to a trial court's disposition

of a discovery dispute." Brugaletta v. Garcia, 234 N.J. 225, 240 (2018) (citing

Capital Health Sys., Inc. v. Horizon Healthcare Servs., Inc., 230 N.J. 73, 79–

80 (2017)). "[A]ppellate courts are not to intervene but instead will defer to a

trial judge's discovery rulings absent an abuse of discretion or a judge's

misunderstanding or misapplication of the law." Capital Health, 230 N.J. at

79–80 (citing Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371

(2011)).5

      We "start from the premise that discovery rules 'are to be construed

liberally in favor of broad pretrial discovery.'" Id. at 80 (quoting Payton v.


5
  We apply a similarly deferential standard of review to the denial of a motion
for reconsideration. See, e.g., Cypress Point Condo. Ass'n v. Adria Towers,
LLC, 441 N.J. Super. 369, 372 (App. Div. 2015) (citing Cummings v. Bahr,
295 N.J. Super. 374, 389 (App. Div. 1996)). Because the timeliness of
Symbiont's appeal from the original order is unchallenged, we need not
address the second order denying its motion for reconsideration.


                                                                         A-3060-20
                                       9
N.J. Tpk. Auth., 148 N.J. 524, 535 (1997)).         Rule 4:10-2(a) reflects this

principle:

             Parties may obtain discovery regarding any matter, not
             privileged, which is relevant to the subject matter
             involved in the pending action . . . . It is not ground
             for objection that the information sought will be
             inadmissible at the trial if the information sought
             appears reasonably calculated to lead to the discovery
             of admissible evidence.

"Consequently, to overcome the presumption in favor of discoverability, a

party must show 'good cause' for withholding relevant discovery by

demonstrating, for example, that the information sought is a trade secret or is

otherwise confidential or proprietary." Capital Health, 230 N.J. at 80.

      Yet, "the parties' discovery rights are not unlimited," Piniero v. N.J. Div.

of State Police, 404 N.J. Super. 194, 204 (App. Div. 2008), and claims of

privilege or confidentially are not the only reasons supporting good cause

justifying non-production. Our rules recognize that "a party or . . . the person

from whom discovery is sought" may "for good cause shown" seek "any order

that justice requires to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense." R. 4:10-3 (emphasis

added); see also Horizon Blue Cross Blue Shield of N.J. v. State, 425 N.J.

Super. 1, 29 (App. Div. 2012) (noting otherwise permitted discovery "may be

limited by the court if it determines that the discovery sought is unreasonably



                                                                           A-3060-20
                                       10
cumulative or duplicative, or the burden or expense of the proposed discovery

outweighs its likely benefit" (citing R. 4:10-2(g))). A court may grant the

person from whom discovery is sought various forms of relief, including:

"[t]hat the discovery not be had," "the discovery . . . be had only on specified

terms and conditions," or "the scope of the discovery be limited to certain

matters." R. 4:10-3(a), (b), and (d). Rule 4:10-2(f)(2), cited by the motion

judge, provides:

            A party need not provide discovery of electronically
            stored information from sources that the party
            identifies as not reasonably accessible because of
            undue burden or cost. On a motion to compel
            discovery or for a protective order, the party from
            whom discovery is sought shall demonstrate that the
            information is not reasonably accessible because of
            undue burden or cost. If that showing is made, the
            court nevertheless may order discovery from such
            sources if the requesting party establishes good cause
            . . . . The court may specify conditions for the
            discovery.

            [(Emphasis added).]

      Few reported cases in New Jersey have considered whether the general

policies recognized by our Court Rules that support broad discovery between

parties to the litigation necessarily apply with equal voice to discovery

demanded from non-parties.        In Berrie v. Berrie, the Chancery court

considered whether in the context of a contested divorce case, the plaintiff

could compel the deposition of his estranged brother, a non-party, to establish

                                                                         A-3060-20
                                      11
the worth of plaintiff's similar, privately held toy business. 188 N.J. Super.

274, 276–77 (Ch. Div. 1983). After recognizing the liberality of our discovery

rules, the court noted, "broad as modern discovery may be, it is not unbridled

and not unlimited." Id. at 282.

      The court observed that all discovery "impose[s] some burdens on the

persons from whom information is sought," and when "the burdens outweigh

the benefits[,] the tools of discovery become, intentionally or unintentionally,

weapons of oppression."      Ibid.   When "the interests of a nonparty" are

involved, the court said the issue "deserves close scrutiny." Id. at 282–83. In

quashing the deposition subpoena, the court concluded that requiring the

estranged non-party brother to provide personal financial data was

"unreasonable and oppressive, impose[d] an undue burden upon him and [wa]s

an unwarranted intrusion and invasion of his rights." Id. at 287.

      The Berrie court cited two trial court decisions that dealt with discovery

sought from non-parties using "an equitable bill of discovery." Id. at 283; see

R. 4:18-1(d) (noting the rule regarding a demand for production of documents

"does not preclude an independent action against a person not a party"). 6     In


6
  It is now accepted that a party may seek discovery from a non-party "by a
proceeding in the cause," and a separate action is unnecessary. Pressler &
Verniero, Current N.J. Court Rules, cmt. 4 on R. 4:18-1 (2022); see also
Cavallaro v. Jamco Prop. Mgmt., 334 N.J. Super. 557, 566 (App. Div. 2000)


                                                                         A-3060-20
                                       12
Arcell v. Ashland Chemical Co., the Law Division held the defendant was

entitled to discovery from a non-party, the employer of one of the plaintiffs.

152 N.J. Super. 471, 507–08 (Law Div. 1977).           Citing cases from other

jurisdictions, the court stated that such relief was allowed "where the party

from whom discovery was sought had a pecuniary interest in the outcome of

the action at law or was in possession of information vital to the prosecution or

defense of the legal action which information could not be obtained from any

other source." Id. at 507 (emphasis added).

      In Beckwith v. Bethlehem Steel Corp., the plaintiffs, in eight separate

lawsuits, sought discovery from a non-party, nonprofit corporation in Virginia

that "gather[ed] and disseminate[d] information to the asbestos industry,

government regulatory agencies, the news media, and the general public about

asbestos and its [e]ffect on human health." 182 N.J. Super. 376, 379 (Law

Div. 1981). Two of the nonprofit's members were defendants in the lawsuit.

Id. at 380. Unlike the non-party in Arcell, the non-party in Beckwith had no

pecuniary interest in the outcome of the litigation. Judge Keefe examined

other case law from New Jersey and elsewhere, and concluded:

            whether an action for discovery should lie against a
            party who has no pecuniary interest in the outcome of

(noting one primary purpose of Rule 4:14-7(c) is "to provide litigants the
opportunity of full discovery from non-parties").


                                                                          A-3060-20
                                       13
            the litigation requires a balancing of certain
            considerations. They are: (1) the "necessity a party
            may be under" in seeking the discovery, or the
            importance of the information sought in relation to the
            main case; as against (2) the relative simplicity in
            which the information may be supplied by defendant,
            and the availability of less burdensome means to
            obtain the same information.

            [Id. at 382 (emphasis added) (citations omitted).] 7

      The Federal Rules of Civil Procedure and federal courts have explicitly

recognized similar considerations regarding discovery demanded of nonparties

to the litigation.   Rule 26(c) is the source of our Rule 4:10-3, Pressler &

Verniero, cmt. 1 on R. 4:10-3, and provides the same bases for granting a

protective order to "any person from whom discovery is sought." Fed. R. Civ.

P. 26(c)(1).    Additionally, pursuant to Federal Rule of Civil Procedure

45(c)(3), a district court shall "quash or modify a subpoena" if it "subjects a

person to an undue burden." Fed. R. Civ. P. 45(c)(3)(A)(iv).

                  In consideration of whether a subpoena places
            an undue burden on the party subpoenaed, it has been
            stated that "such factors as relevance, the need of the

7
   The court in Beckwith ultimately concluded that it lacked jurisdiction over
the nonprofit Virginia corporation and dismissed the plaintiff's discovery
complaint. 182 N.J. Super. at 385. Symbiont did not raise any jurisdictional
argument in this case. See Catalina Marketing Corp. v. Hudyman, 459 N.J.
Super. 613, 618–19 (App. Div. 2019) (discussing a New Jersey court's lack of
jurisdiction to enforce a subpoena served on a foreign corporation or consider
the foreign corporation's motion to quash). Denali's subpoena was served on
Symbiont, "c/o Cogency Global Inc., SOP Agent," in Dayton, New Jersey.


                                                                        A-3060-20
                                       14
            party for the documents, the breadth of the document
            request, the time period covered by it, the particularity
            with which the documents are described and the
            burden imposed" should be considered.

            [Alexander v. FBI, 186 F.R.D. 21, 34 (D.D.C. 1998)
            (quoting United States v. Int'l Bus. Machs. Corp., 83
            F.R.D. 97, 104 (S.D.N.Y. 1979)).]

      "In addition, the status of a witness as a non-party to the underlying

litigation 'entitles [the witness] to consideration regarding expense and

inconvenience.'" Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 49

(S.D.N.Y. 1996) (alteration in original) (quoting Fed. R. Civ. P. 45(c)(2)(B)

(1996)); see also In re Novo Nordisk Sec. Litig., 530 F. Supp. 3d 495, 504

(D.N.J. 2021) (noting while "non-parties are entitled to broader discovery

protections, there must be some showing that the burden imposed will be

undue," and finding the non-party failed to demonstrate undue burden); In re

Auto. Refinishing Paint Antitrust Litig., 229 F.R.D. 482, 495 (E.D.Pa. 2005)

("The witness's status as a nonparty to the litigation should also be

considered." (citations omitted)).

      Indeed, Federal Rule of Civil Procedure 45(d)(2)(B)(ii) specifically

requires a court, in responding to a nonparty's objection that a document

demand or production of ESI is unduly burdensome, to enter an order that

"must protect a person who is neither a party nor a party's officer from

significant expense resulting from compliance."        See 9 Moore's Federal

                                                                        A-3060-20
                                       15
Practice § 45.41 (Matthew Bender 3d Ed. 2022) (noting pursuant to the Rule,

"the court is under a mandate to protect a nonparty from 'significant expense'

in complying with a subpoena," and that "[s]ome courts have held that [it]

requires a district court to shift the cost of compliance . . . if those costs are

significant").

      Here, the judge was faced with motions to quash subpoenas filed by both

plaintiff and non-parties to the litigation, including Symbiont. He applied a

traditional analysis regarding claims of undue burden and expense to both in

much the same manner. In doing so, he failed to consider the distinction

between the burden plaintiff carried in opposing Denali's broad discove ry

demand, and the qualitatively different burden imposed on Symbiont. After

all, plaintiff commenced the litigation, and Denali was entitled to the full force

of our liberal discovery rules in obtaining information from its adversary; not

so with respect to Symbiont.

      We think the "considerations" Judge Keefe outlined in Beckwith are

necessary for a court to assess when facing a discovery dispute involving a

non-party to the litigation, and these considerations are firmly tethered to our

existing Rules. Rule 4:10-2(g), for example, permits a court to "act . . . on its

own initiative" and limit discovery that:

             (1) . . . is obtainable from some other source that is
             more convenient, less burdensome, or less expensive;

                                                                           A-3060-20
                                       16
            (2) the party seeking discovery has had ample
            opportunity by discovery in the action to obtain the
            information sought; or (3) the burden or expense of
            the proposed discovery outweighs its likely benefit,
            taking into account the needs of the case, the amount
            in controversy, the parties' resources, the importance
            of the issues at stake in the litigation, and the
            importance of the proposed discovery in resolving the
            issues.

These are particularly relevant concerns when discovery is sought from a non -

party. 8

       Denali argued that the discovery from Symbiont was necessary to

support its claim that the Trenton Facility's imperfections made it impossible

for plaintiff to process the organic waste products Denali was contractually

obligated to deliver under the agreement.        While we certainly pass no

judgment on the merits of that defense, we note that Denali asserted the force

majeure provisions in its contract with plaintiff before the suit was filed,




8
  When considering a challenge to the appropriate "scope of discovery,"
Federal Rule of Civil Procedure 26(b)(1) requires the court to consider issues
similar to those contained in Rule 4:10-2(g). In Nicholas v. Wyndham, Int'l,
Inc., the appeals court affirmed the district court's grant of a protective order
denying the defendant's requested discovery from a nonparty. 373 F.3d 537,
542–43 (4th Cir. 2004). The court cited a prior iteration of Rule 26 and found
the defendant was not entitled to discovery because the nonparty "could have
no more information about the facts of liability and damages than [the
p]laintiffs themselves had," and the plaintiffs had already produced significant
discovery. Id. at 543.


                                                                          A-3060-20
                                       17
claiming the Covid-19 pandemic made it impossible for Denali to deliver the

products as required.

      We acknowledge our Court Rules generally permit the parties to use the

"methods of discovery . . . in any sequence." R. 4:10-4. Nonetheless, the

court has discretion to order the sequencing of discovery "in the interests of

justice." Ibid. When a party seeks discovery from a non-party, particularly

when the ESI is voluminous, time-consuming and costly to prepare for

production, and may implicate issues of privilege and confidentiality, the court

must consider "the relative simplicity in which the information may be

supplied by [a party], and the availability of less burdensome means to obtain

the same information." Beckwith, 182 N.J. Super. at 382 (citations omitted).

      Here, some of the information Denali sought from Symbiont, for

example, its contract with plaintiff and any prior drafts, would undoubtedly be

in plaintiff's possession, as would communications between plaintiff and

Symbiont regarding the Trenton Facility's design and operation. Yet, rather

than await the responses to the discovery requests it served on plaintiff roughly

contemporaneously with Symbiont, Denali chose to compel production from

both at the same time. Denali acknowledged at oral argument before us that

this was essentially a strategic decision on its part and certainly not compelled




                                                                          A-3060-20
                                       18
by any "necessity." Ibid. And, as already noted, the judge applied similar

standards to the distinctly different aspects of Denali's motion.

      Moreover, the judge's reliance on the clawback provision did not lessen

the burden on Symbiont, which would have had to produce all the ESI, subject

only to assertions of privilege or confidentiality. Although it had preliminarily

evaluated how much ESI would be responsive to Denali's demand, the judge

mistook Symbiont's preliminary assessment as indicative of Symbiont having

done most of the necessary work, but that clearly is not the case.

      We reverse and vacate the two orders under review. 9 In doing so, we

hasten to add we express no opinion on Denali's ability to compel production

of the ESI from Symbiont in the future if the parties cannot otherwise agree to

the appropriate scope of production. We have no doubt that the court will be

able to exercise its discretion in resolving any additional disputes.

      Reversed.




9
    We will forward our opinion to the Civil Practice Committee for
consideration of whether our Rules, like the Federal Rules, should provide for
explicit recognition of discovery demands served on nonparties.


                                                                          A-3060-20
                                        19